DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
   Claim Objections
Claims 1, 9  and 15 are objected to because of the following informalities: 
Claims 1, 9, 15 in lines 2, 5, 3 respectively, “over-the-air” should be replaced by “over-the-air (OTA)”.
Claim 9 in line 1, “Network equipment” should be replaced by “ a network equipment”.
     Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-12 and 15 of U.S. Patent No. US 11,089,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/368,977 (Instant)
US 11,089,534 B2 
1. A method, comprising: receiving, by a user equipment comprising a processor, via over-the-air messaging, update data that updates a public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises combination data indicative of ranked combinations comprising, for each public land mobile network identifier of a group of public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier; and searching, by the user equipment based on the ranked combinations, for a combination associated with a home public land mobile network.
5.	The method of claim 1, wherein the update data has been determined based on classification data indicative of a type of the user equipment.
8.	The method of claim 1, wherein the update data instructs the user equipment to remove specific combinations from the public land mobile network selector file.

9. A method, comprising: determining, by a user equipment comprising a processor, combination data from a public land mobile network selector file stored within a subscriber identity module of the user equipment, wherein the combination data is indicative of ranked combinations of radio access technologies that are linked to public land mobile network identifiers, and wherein the combination data has been generated based on network operator preference data that has been received via over-the-air messaging; based on the combination data, initiating, by the user equipment, a scan of the ranked combinations for detection of a combination associated with a home public land mobile network; and receiving, by the user equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated ranked combinations comprising, for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.

11. The method of claim 9, wherein the scan comprises searching only for the combination of the radio access technologies and the public land mobile network identifiers in an order that is specified by the combination data.

12. The method of claim 9, wherein the combination data has been customized based on a type of the user equipment.
15. The method of claim 9, further comprising, in response to an acquired network having been determined to have been fully integrated with a network associated with the user equipment, removing, by the user equipment, information associated with a first public land mobile network identifier of the acquired network from the update data.




Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  and 5-6 of U.S. Patent No. US 11,089,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/368,977 (Instant)
US 11,089,534 B2
9. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: sending, via over-the-air messaging to a user equipment, update data that updates a public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises combination data indicative of prioritized combinations comprising, for each public land mobile network identifier of a group of public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier; and instructing the user equipment to search, based on the prioritized combinations, for a combination associated with a home public land mobile network.

10. The network equipment of claim 9, wherein the operations further comprise determining the update data based on predicted network load information, and the predicted network load information has been determined to exceed a threshold network load.

11. The network equipment of claim 9, wherein the operations further comprise determining the update data based on classification data indicative of a type of the user equipment.

12. The network equipment of claim 9, wherein the operations further comprise determining the update data based on network planning information indicative of a legacy radio access technology that has been shut down.

13. The network equipment of claim 9, wherein the operations further comprise determining the update data based on availability data indicative of an availability of radio access technologies within an area associated with the user equipment.
1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: accessing a public land mobile network selector file stored within a subscriber identity module of a user equipment, wherein the public land mobile network selector file comprises combination data indicative of prioritized combinations of radio access technologies linked to public land mobile network identifiers, and wherein the combination data has been updated, based on a network operator preference, via over-the-air messaging; based on the combination data, facilitating a search of the prioritized combinations for a combination associated with a home public land mobile network; and receiving, from network equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated prioritized combinations comprising, for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.

2. The system of claim 1, wherein the update data is employable to steer the user equipment to couple to an operator-selected access point device.

3. The system of claim 1, wherein the update data has been determined based further on classification data indicative of a type of the user equipment.
5. The system of claim 1, wherein the update data has been determined based further on network planning information indicative of a legacy radio access technology that has been shut down.

6. The system of claim 1, wherein the update data has been determined based further on availability data indicative of an availability of the radio access technologies within an area associated with the user equipment.



Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18  of U.S. Patent No. US 11,089,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/368,977 (Instant)
US 11,089,534 B2
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: transmitting, via over-the-air messaging to a mobile device, update data that updates a public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises combination data indicative of ranked combinations comprising, for public land mobile network identifiers of a group of public land mobile network identifiers, only one respective combination of a single radio access technology linked to a public land mobile network identifier; and directing the mobile device to search, based on the ranked combinations, for a combination associated with a home public land mobile network.
17. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise determining the update data based on classification data indicative of a type of the mobile device.





17. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining combination data from a public land mobile network selector file stored within a subscriber identity module of a user equipment, wherein the combination data is indicative of ranked combinations of radio access technologies that are linked to public land mobile network identifiers, and wherein the combination data has been generated based on network operator preference data that has been received via over-the-air messaging; based on the combination data, initiating a scan of the ranked combinations to detect a combination associated with a home public land mobile network; and receiving, from network equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated ranked combinations comprising, for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.

18. The non-transitory machine-readable medium of claim 17, wherein the combination data has been customized based on a type of the user equipment.


Similarly all other dependent claims of the instant application (Application No. 17/368,977) are  rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of U.S. Patent No. US 11,089,534 B2 Although those claims at issue are not identical, they are not patentably distinct from each other because combination of those dependent claims  are “anticipated by” the combination of dependent claims of U.S. Patent No. US 11,089,534 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.  (2015/0351021), Zhang hereinafter, in view of Kim et al. (2017/0366962), Kim hereinafter.

Re. claim 1, Zhang teaches receiving, by a user equipment (Fig. 3) comprising a processor (Fig. 3, 302), via over-the-air messaging, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig.1 & ¶0008 - a wireless device may receive (e.g., over the air) such a device-type specific and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier.), wherein the updated public land mobile network selector file comprises combination data indicative of ranked combinations comprising, for each public land mobile network identifier of a group of public land mobile network identifiers (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE (Here, PLMN linked to RAT refers to combination data). .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier. ¶0086 - PLMN-RATs, which may be ranked in a priority or preference order for selecting a PLMN-RAT . (Here, PLMN linked to RAT refers to combination data). . . … device-type specific preferred PLMN list may include different portions with separate PLMN-RAT rankings for different geographical regions (e.g., based on mobile country codes or MCCs, That is PLMN contains a specific identifier for different geographical regions). Fig.1/Fig.8 & ¶0098 –  The ranking mechanism 806 (a server from the network side)  may consider the metrics, possibly in conjunction with information received from a carrier and/or any of various other information (a preference from network side based on all information gathered), and may rank various possible PLMNs for roaming PLMN selection priority for devices with similar profiles (e.g., same device type, same carrier) as the roaming UE 802 and other roaming UEs from which roaming data was collected.  This resulting iPLMN list may then be provided as an OTA update (Here, profiles  containing device type/carrier for a roaming device, having updated ranked PLMN list, is sent to a user device over the air , considered as a selector file) to the roaming UE 802 .. to be used in further roaming PLMN selection decisions)), only one combination of a single radio access technology linked to the public land mobile network identifier (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Here, PLMN-RAT is a  combination of PLMN and RAT, which refers to a single RAT ( single radio access technology) to which a single PLMN may be acquired by a wireless device when PLMN-RATs are ranked by the ranking mechanism as disclosed in the aforesaid sections and distributed to each wireless device as an over-the-air (OTA) configuration update via wireless communication); and searching, by the user equipment based on the ranked combinations, for a combination associated with a home public land mobile network (Fig.1/Fig.6-8 & ¶0071 - each tasked wireless device may collect any or all of the following information types, on each occasion that the wireless device attempts to perform a roaming PLMN selection: the home PLMN (HPLMN) of the wireless device…a RAT used in conjunction with the attempted PLMN selection. Fig.1/Fig.6-8 /Fig. 16-17 &¶0131 -  UE may have determined (e.g., via a search/band scan process) that four PLMNs ..are available to the UE in its current location).

    PNG
    media_image2.png
    448
    962
    media_image2.png
    Greyscale


Even though, Zhang teaches receiving, by a user equipment comprising a processor, via over-the-air messaging, update data that updates a public land mobile network…………………to an updated public land mobile network ……………….., Zhang does not expressly teach the claimed feature, “selector file “ as claimed in the limitation, however, in the analogous art, Kim explicitly discloses  receiving, by a user equipment (Fig.1, UE/Fig. 5-6) comprising a processor (Fig. 5, 520/Fig. 6, 610), via over-the-air messaging, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig. 1 & ¶0045 - electronic device 100 (UE) to access a cellular network provided from an MNO, a profile corresponding to the MNO should be installed in the eUICC 130.  The LPD 141 may download a profile package (i.e., Selector file) from the server 200 using over-the-air (OTA) and may provide the profile package (i.e., Selector file)  to the eUICC 130 (i.e. , SIM/eSIM, see ¶0004). ¶0064 - electronic device 100 (UE) may search for each RAT using home PLMN (HPLMN) information obtained from the SIM and may perform a network search by an order of a PLMN list generated by combining a plurality of information of EF_HPLMN selector with access technology (EF_HPLMNwAcT), …  This is similar to instant application as mentioned in ¶0020).

    PNG
    media_image3.png
    425
    642
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists to include Kim’s invention of electronic device with embedded universal integrated circuit eUICC/eSIM, because it removes unnecessary network load for SIM verification. (¶0002, ¶0007, Kim).
Re. claim 2, Zhang and Kim teach claim 1.
Zhang further teaches wherein the searching comprises searching in a ranked order of the ranked combinations. (Fig. 16-17 & ¶0131 - UE may have determined (e.g., via a search/band scan process) that four PLMNs (′PLMN A′, ‘PLMN B’, ‘PLMN C’, and ‘PLMN D’) are available to the UE in its current location. According to the UE's list A, PLMN C may be a recommended PLMN, while PLMN D and two other PLMNs (′PLMN E′ and ‘PLMN F’) are not recommended PLMNs. According to the UE's list B, two PLMNs which are not currently available (′PLMN X′, ‘PLMN Y’) may be recommended, while PLMN B and another PLMN (‘PLMN Z’) are not recommended. Fig. 16-17 & ¶0132 - Based on these considerations, the UE may first attempt to register on PLMN C, since it is available and recommended on list A. If this is unsuccessful, the UE may next attempt to register on PLMN A, since it is available and not considered ‘not recommended’ on either list A or list B. Finally, if this is unsuccessful, the UE may attempt to register on either PLMN B or PLMN D, which though available high signal cells may be available for each, are considered ‘not recommended’ on the UE's list B and list A respectively.
Re. claim 3, Zhang and Kim teach claim 1.
       Zhang further teaches wherein the update data is based on predicted network load information, and the predicted network load information has been determined to exceed a threshold network load. (Fig.1/8 & ¶0010 - generating and storing one or more device  specific roaming PLMN lists based on an individual device's past roaming experience to guide future roaming PLMN selections. Fig. 13 & ¶0116 - overall PLMN selection algorithm. ¶0117 - The algorithm may proceed from point `C` 1208 to decision 1210, at which it may be determined whether a high signal PLMN cell is available.  A `high signal PLMN cell` may be a cell whose signal strength (and/or possibly signal quality …. Referring to network / cell load) is greater than a certain `high signal` threshold.)

Re. claim 4, Zhang and Kim teach claim 1.
       Zhang further teaches wherein the update data is employable to steer the user equipment to couple to an operator-selected access point device. (Fig.1 & ¶0008 - a wireless device may receive (e.g., over the air) such a device-type specific and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1-2 & ¶0038 - base station 102 as per inventor’s specification in ¶0031 .. ”an access point (e.g., eNodeB, gNodeB, etc)”. Fig.1/Fig.6-8 & ¶0076 -  updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier.).

Re. claim 5, Zhang and Kim teach claim 1.
       Zhang further teaches wherein the update data has been determined based on classification data indicative of a type of the user equipment. (Fig.1 & ¶0008 – a wireless device may receive (e.g., over the air) such a device-type specific (BRI: type of UE) and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.8 & ¶0098 – iPLMN (device-specific PLMN) list may be provided as an OTA update to the roaming UE 802 to be used in further roaming PLMN selection (BRI: determination) decisions).


Re. claim 7, Zhang and Kim teach claim 1.
Zhang further teaches wherein the update data has been determined based on availability data indicative of an availability of radio access technologies within an area associated with the user equipment. (¶0073 - The term "PLMN-RAT" may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. ¶0098 -  OTA update to the roaming UE 802 .Fig.12 &  ¶0113 - From point A 1202, the method may proceed to decision 1204, in which it may be determined whether any of a registered PLMN (RPLMN), HPLMN, OPLMN, iPLMN, or UPLMN cell is available. ¶0114 - If any such cells are available, an attempt to register on such a cell may be made).


Re. claim 9,  Zhang teaches Network equipment (Fig. 4, 102), comprising: a processor (Fig. 4, 404); and a memory (Fig. 4, 460) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fig. 4 & ¶0027/¶0030/¶0060), comprising: sending, via over-the-air messaging to a user equipment, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig.1 & ¶0008 - a wireless device may receive (e.g., over the air) such a device-type specific and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier), wherein the updated public land mobile network selector file comprises combination data indicative of prioritized combinations comprising, for each public land mobile network identifier of a group of public land mobile network identifiers (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE (Here, PLMN linked to RAT refers to combination data). .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier. ¶0086 - PLMN-RATs, which may be ranked in a priority or preference order for selecting a PLMN-RAT . (Here, PLMN linked to RAT refers to combination data). . . … device-type specific preferred PLMN list may include different portions with separate PLMN-RAT rankings for different geographical regions (e.g., based on mobile country codes or MCCs, That is PLMN contains a specific identifier for different geographical regions). Fig.1/Fig.8 & ¶0098 –  The ranking mechanism 806 (a server from the network side)  may consider the metrics, possibly in conjunction with information received from a carrier and/or any of various other information (a preference from network side based on all information gathered), and may rank various possible PLMNs for roaming PLMN selection priority for devices with similar profiles (e.g., same device type, same carrier) as the roaming UE 802 and other roaming UEs from which roaming data was collected.  This resulting iPLMN list may then be provided as an OTA update (Here, profiles  containing device type/carrier for a roaming device, having updated ranked PLMN list, is sent to a user device over the air , considered as a selector file) to the roaming UE 802 .. to be used in further roaming PLMN selection decisions), only one combination of a single radio access technology linked to the public land mobile network identifier (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”); and instructing the user equipment to search, based on the prioritized combinations, for a combination associated with a home public land mobile network (Fig.1/Fig.5-8 & ¶0063 - The server 108 may include hardware and software components for implementing features for collecting roaming PLMN selection data, and/or generating device-type specific and/or device specific roaming PLMN lists. Fig.1/Fig.5-8 & ¶0069 - In 602, wireless devices may be tasked with collecting roaming PLMN selection data. Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.5-8 & ¶0071 - each tasked wireless device may collect any or all of the following information types, on each occasion that the wireless device attempts to perform a roaming PLMN selection: the home PLMN (HPLMN) of the wireless device…a RAT used in conjunction with the attempted PLMN selection. Fig.1/Fig.6-8 &¶0131 -  UE may have determined (e.g., via a search/band scan process) that four PLMNs ..are available to the UE in its current location).

    PNG
    media_image2.png
    448
    962
    media_image2.png
    Greyscale

Even though, Zhang teaches sending, via over-the-air messaging to a user equipment, update data that updates a public land mobile network …………………….to an updated public land mobile network …………………….., Zhang does not expressly teach the claimed feature, “selector file “ as claimed in the limitation, however, in the analogous art, Kim explicitly discloses sending, via over-the-air messaging to a user equipment, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig. 1 & ¶0045 - electronic device 100 (UE) to access a cellular network provided from an MNO, a profile corresponding to the MNO should be installed in the eUICC 130.  The LPD 141 may download a profile package (i.e., Selector file) from the server 200 using over-the-air (OTA) and may provide the profile package (i.e., Selector file)  to the eUICC 130 (i.e. , SIM/eSIM, see ¶0004). ¶0064 - electronic device 100 (UE) may search for each RAT using home PLMN (HPLMN) information obtained from the SIM and may perform a network search by an order of a PLMN list generated by combining a plurality of information of EF_HPLMN selector with access technology (EF_HPLMNwAcT), …  This is similar to instant application as mentioned in ¶0020).

    PNG
    media_image3.png
    425
    642
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists to include Kim’s invention of electronic device with embedded universal integrated circuit eUICC/eSIM, because it removes unnecessary network load for SIM verification. (¶0002, ¶0007, Kim).

Re. claim 10, Zhang and Kim teach claim 9.
       Zhang further teaches wherein the operations further comprise determining the update data based on predicted network load information, and the predicted network load information has been determined to exceed a threshold network load. (Fig.1/8 & ¶0010 - generating and storing one or more device  specific roaming PLMN lists based on an individual device's past roaming experience to guide future roaming PLMN selections. Fig. 13 & ¶0116 - overall PLMN selection algorithm. ¶0117 - The algorithm may proceed from point `C` 1208 to decision 1210, at which it may be determined whether a high signal PLMN cell is available.  A `high signal PLMN cell` may be a cell whose signal strength (and/or possibly signal quality …. Referring to network / cell load) is greater than a certain `high signal` threshold.)

Re. claim 11, Zhang and Kim teach claim 9.
       Zhang further teaches wherein the operations further comprise determining the update data based on classification data indicative of a type of the user equipment. (Fig.1 & ¶0008 – a wireless device may receive (e.g., over the air) such a device-type specific (BRI: type of UE) and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.8 & ¶0098 – iPLMN (device-specific PLMN) list may be provided as an OTA update to the roaming UE 802 to be used in further roaming PLMN selection (BRI: determination) decisions).

Re. claim 13, Zhang and Kim teach claim 9.
Zhang further teaches wherein the update data has been determined based on availability data indicative of an availability of radio access technologies within an area associated with the user equipment. (¶0073 - The term "PLMN-RAT" may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. ¶0098 -  OTA update to the roaming UE 802 .Fig.12 &  ¶0113 - From point A 1202, the method may proceed to decision 1204, in which it may be determined whether any of a registered PLMN (RPLMN), HPLMN, OPLMN, iPLMN, or UPLMN cell is available. ¶0114 - If any such cells are available, an attempt to register on such a cell may be made).

Re. claim 15,  Zhang teaches a non-transitory machine-readable medium (Fig. 4, 460), comprising executable instructions (Fig. 4, 460 & ¶0027/¶0030/¶0060 ) that, when executed by a processor (Fig. 4, 404), facilitate performance of operations, comprising: transmitting, via over-the-air messaging to a mobile device, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig.1 & ¶0008 - a wireless device may receive (e.g., over the air) such a device-type specific and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier), wherein the updated public land mobile network selector file comprises combination data indicative of ranked combinations comprising, for public land mobile network identifiers of a group of public land mobile network identifiers (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE (Here, PLMN linked to RAT refers to combination data). .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.6-8 & ¶0076 - Information obtained directly from carriers may also be used as a consideration when ranking the PLMN-RATs, if desired; for example, updated information regarding a particular carrier's roaming agreements might be considered when generating HPLMN specific PLMN-RAT rankings for that carrier. ¶0086 - PLMN-RATs, which may be ranked in a priority or preference order for selecting a PLMN-RAT . (Here, PLMN linked to RAT refers to combination data). . . … device-type specific preferred PLMN list may include different portions with separate PLMN-RAT rankings for different geographical regions (e.g., based on mobile country codes or MCCs, That is PLMN contains a specific identifier for different geographical regions). Fig.1/Fig.8 & ¶0098 –  The ranking mechanism 806 (a server from the network side)  may consider the metrics, possibly in conjunction with information received from a carrier and/or any of various other information (a preference from network side based on all information gathered), and may rank various possible PLMNs for roaming PLMN selection priority for devices with similar profiles (e.g., same device type, same carrier) as the roaming UE 802 and other roaming UEs from which roaming data was collected.  This resulting iPLMN list may then be provided as an OTA update (Here, profiles  containing device type/carrier for a roaming device, having updated ranked PLMN list, is sent to a user device over the air , considered as a selector file) to the roaming UE 802 .. to be used in further roaming PLMN selection decisions), only one respective combination of a single radio access technology linked to a public land mobile network identifier (Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”); and directing the mobile device to search, based on the ranked combinations, for a combination associated with a home public land mobile network (Fig.1/Fig.5-8 & ¶0063 - The server 108 may include hardware and software components for implementing features for collecting roaming PLMN selection data, and/or generating device-type specific and/or device specific roaming PLMN lists. Fig.1/Fig.5-8 & ¶0069 - In 602, wireless devices may be tasked with collecting roaming PLMN selection data. Fig.1/Fig.6-8 & ¶0073 - In 606, PLMN-RATs may be ranked in an order of preference for roaming PLMN selection. The term “PLMN-RAT” may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. .. each RAT according to which a PLMN may be accessed may be considered separately as a “PLMN-RAT”. Fig.1/Fig.5-8 & ¶0071 - each tasked wireless device may collect any or all of the following information types, on each occasion that the wireless device attempts to perform a roaming PLMN selection: the home PLMN (HPLMN) of the wireless device…a RAT used in conjunction with the attempted PLMN selection. Fig.1/Fig.6-8 &¶0131 -  UE may have determined (e.g., via a search/band scan process) that four PLMNs ..are available to the UE in its current location).

    PNG
    media_image2.png
    448
    962
    media_image2.png
    Greyscale

Even though, Zhang teaches transmitting, via over-the-air messaging to a mobile device, update data that updates a public land mobile network ……………………. to an updated public land mobile network …………………., Zhang does not expressly teach the claimed feature, “selector file “ as claimed in the limitation, however, in the analogous art, Kim explicitly discloses transmitting, via over-the-air messaging to a mobile device, update data that updates a public land mobile network selector file to an updated public land mobile network selector file (Fig. 1 & ¶0045 - electronic device 100 (UE) to access a cellular network provided from an MNO, a profile corresponding to the MNO should be installed in the eUICC 130.  The LPD 141 may download a profile package (i.e., Selector file) from the server 200 using over-the-air (OTA) and may provide the profile package (i.e., Selector file)  to the eUICC 130 (i.e. , SIM/eSIM, see ¶0004). ¶0064 - electronic device 100 (UE) may search for each RAT using home PLMN (HPLMN) information obtained from the SIM and may perform a network search by an order of a PLMN list generated by combining a plurality of information of EF_HPLMN selector with access technology (EF_HPLMNwAcT), …  This is similar to instant application as mentioned in ¶0020).

    PNG
    media_image3.png
    425
    642
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists to include Kim’s invention of electronic device with embedded universal integrated circuit eUICC/eSIM, because it removes unnecessary network load for SIM verification. (¶0002, ¶0007, Kim).

Re. claim 16, Zhang and Kim teach claim 15.
       Zhang further teaches wherein the operations further comprise determining the update data based on predicted network load information, and the predicted network load information has been determined to exceed a threshold network load. (Fig.1/8 & ¶0010 - generating and storing one or more device  specific roaming PLMN lists based on an individual device's past roaming experience to guide future roaming PLMN selections. Fig. 13 & ¶0116 - overall PLMN selection algorithm. ¶0117 - The algorithm may proceed from point `C` 1208 to decision 1210, at which it may be determined whether a high signal PLMN cell is available.  A `high signal PLMN cell` may be a cell whose signal strength (and/or possibly signal quality …. Referring to network / cell load) is greater than a certain `high signal` threshold.)

Re. claim 17, Zhang and Kim teach claim 15.
       Zhang further teaches wherein the operations further comprise determining the update data based on classification data indicative of a type of the mobile device. (Fig.1 & ¶0008 – a wireless device may receive (e.g., over the air) such a device-type specific (BRI: type of UE) and HPLMN specific roaming PLMN list from the ranking mechanism. Fig.1/Fig.8 & ¶0098 – iPLMN (device-specific PLMN) list may be provided as an OTA update to the roaming UE 802 to be used in further roaming PLMN selection (BRI: determination) decisions).

Re. claim 19, Zhang and Kim teach claim 15.
Zhang further teaches wherein the operations further comprise determining the update data based on availability data indicative of an availability of radio access technologies within an area associated with the mobile device. (¶0073 - The term "PLMN-RAT" may refer to a combination of a PLMN and a radio access technology according to which that PLMN may be acquired by a UE. ¶0098 -  OTA update to the roaming UE 802 .Fig.12 &  ¶0113 - From point A 1202, the method may proceed to decision 1204, in which it may be determined whether any of a registered PLMN (RPLMN), HPLMN, OPLMN, iPLMN, or UPLMN cell is available. ¶0114 - If any such cells are available, an attempt to register on such a cell may be made).

Claims 6,  12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang,  in view of  Kim,  further in view of  Breuer et al. (2018/0124814), Breuer hereinafter.

Re. claim 6, Zhang and Kim teach claim 1.
Yet, Zhang and Kim do not expressly teach  wherein the update data has been determined based on network planning information indicative of a legacy radio access technology that has been shut down.
However, in the analogous art, Breuer explicitly discloses wherein the update data has been determined based on network planning information indicative of a legacy radio access technology that has been shut down. (¶0003 - allowing higher bandwidth with reduced latencies, in particular in order to allowing the introduction of new services with higher data needs than offered by the available cellular networks supporting 2G (GSM, GPRS, EDGE) or 3G (UMTS, HSPA).  At the same time there are tendencies of the network operators to reduce the number of maintained cellular network standards.  At long sight it is expected that at least one of the legacy cellular networks will be switched off. That is , based on the updated information (data), it is expected to have legacy cellular network to be turned off as it is determined that operator would try to lower expenditure/resources/complexities by reducing the number of cellular networks, aimed for future network planning).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists and Kim’s invention of electronic device with embedded universal integrated circuit eUICC/eSIM to include Breuer’s invention of a method in solving incompatible issue with M2M devices, because it provides remarkable reductions in processing resources of wireless device (¶0005,¶0009, Breuer).
Re. claims 12 and 18, Zhang and Kim teach claims 9 and 15.
Yet, Zhang and Kim do not expressly teach wherein the operations further comprise determining the update data based on network planning information indicative of a legacy radio access technology that has been shut down.
However, in the analogous art, Breuer explicitly discloses  wherein the operations further comprise determining the update data based on network planning information indicative of a legacy radio access technology that has been shut down. (¶0003 - allowing higher bandwidth with reduced latencies, in particular in order to allowing the introduction of new services with higher data needs than offered by the available cellular networks supporting 2G (GSM, GPRS, EDGE) or 3G (UMTS, HSPA).  At the same time there are tendencies of the network operators to reduce the number of maintained cellular network standards.  At long sight it is expected that at least one of the legacy cellular networks will be switched off. That is , based on the updated information (data), it is expected to have legacy cellular network to be turned off as it is determined that operator would try to lower expenditure/resources/complexities by reducing the number of cellular networks, aimed for future network planning).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists and Kim’s invention of electronic device with embedded universal integrated circuit eUICC/eSIM to include Breuer’s invention of a method in solving incompatible issue with M2M devices, because it provides remarkable reductions in processing resources of wireless device (¶0005,¶0009, Breuer).

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang,  in view of  Kim,  further in view of  Edara et al. (9125146), Edara hereinafter.

Re. claim 8, Zhang and Kim teach claim 1.
Yet, Zhang and Kim do not expressly  teach wherein the update data instructs the user equipment to remove specific combinations from the public land mobile network selector file.
However, in the analogous art, Edara explicitly discloses wherein the update data instructs the user equipment to remove specific combinations from the public land mobile network selector file. (Col3 / line - 12:27 - If the RPLMN/HPLMN is not found, the device can scan all frequency bands/RATs to find an available network.  This can include, for example, attempting acquisition for full service and then limited service on a GWL acquisition list until a connection is established.  …. Col4 / line - 23:31 - the device typically searches all supported RATs and frequency bands when attempting to select a network provider (e.g., a PLMN).  Such an approach, however, increases CPU cycles and battery consumption…. the network optimization service can minimize delay in acquiring service and improve battery life by searching a subset of available RATs and frequency bands and excluding others for at least a period of time. Col4 / line - 61:67 - The database can be updated periodically, such as by an over the air (OTA) update, …. to modify the RATs and frequency band groups supported by each country, such as by adding, removing, or arranging the RATs and frequency band groups).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists and Kim’s invention  of electronic device with embedded universal integrated circuit eUICC/eSIM to include Edara’s invention of  band scan optimization for a user device,  because it prevents battery drain for the user device and delays associated with selecting a PLMN when the user device is out of coverage travelling in different geographical location. (Col 1 : line 5-25, Edara).
Re. claim 14, Zhang and Kim teach claim 9.
Yet, Zhang and Kim do not expressly  teach wherein the update data instructs the user equipment to remove specified combinations from the public land mobile network selector file.
However, in the analogous art, Edara explicitly discloses wherein the update data instructs the user equipment to remove specified combinations from the public land mobile network selector file. (Col3 / line - 12:27 - If the RPLMN/HPLMN is not found, the device can scan all frequency bands/RATs to find an available network.  This can include, for example, attempting acquisition for full service and then limited service on a GWL acquisition list until a connection is established.  …. Col4 / line - 23:31 - the device typically searches all supported RATs and frequency bands when attempting to select a network provider (e.g., a PLMN).  Such an approach, however, increases CPU cycles and battery consumption…. the network optimization service can minimize delay in acquiring service and improve battery life by searching a subset of available RATs and frequency bands and excluding others for at least a period of time. Col4 / line - 61:67 - The database can be updated periodically, such as by an over the air (OTA) update, …. to modify the RATs and frequency band groups supported by each country, such as by adding, removing, or arranging the RATs and frequency band groups).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists and Kim’s invention  of electronic device with embedded universal integrated circuit eUICC/eSIM to include Edara’s invention of  band scan optimization for a user device,  because it prevents battery drain for the user device and delays associated with selecting a PLMN when the user device is out of coverage travelling in different geographical location. (Col 1 : line 5-25, Edara).


Re. claim 20, Zhang and Kim teach claim 15.
Yet, Zhang and Kim do not expressly  teach wherein the update data instructs the mobile device to delete at least one of the ranked combinations from the public land mobile network selector file.
However, in the analogous art, Edara explicitly discloses wherein the update data instructs the mobile device to delete at least one of the ranked combinations from the public land mobile network selector file. (Col3 / line - 12:27 - If the RPLMN/HPLMN is not found, the device can scan all frequency bands/RATs to find an available network.  This can include, for example, attempting acquisition for full service and then limited service on a GWL acquisition list until a connection is established.  …. Col4 / line - 23:31 - the device typically searches all supported RATs and frequency bands when attempting to select a network provider (e.g., a PLMN).  Such an approach, however, increases CPU cycles and battery consumption…. the network optimization service can minimize delay in acquiring service and improve battery life by searching a subset of available RATs and frequency bands and excluding others for at least a period of time. Col4 / line - 61:67 - The database can be updated periodically, such as by an over the air (OTA) update, …. to modify the RATs and frequency band groups supported by each country, such as by adding, removing, or arranging the RATs and frequency band groups).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhang’s invention of generating device specific and device-type specific roaming PLMN lists and Kim’s invention  of electronic device with embedded universal integrated circuit eUICC/eSIM to include Edara’s invention of  band scan optimization for a user device,  because it prevents battery drain for the user device and delays associated with selecting a PLMN when the user device is out of coverage travelling in different geographical location. (Col 1 : line 5-25, Edara).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467